DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1-4, and 5b lack suitable descriptive legends.  Suitable descriptive legends are required for understanding of the drawings.  See MPEP 608.02.V, 37 CFR 1.84(o).  The elements referenced in these drawings are represented as boxes, and reference designator numbers but without sufficient description to understand the drawings that may be provided in descriptive words.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities.  Specification page 11 line 20 appears to have a typographical error reciting “smalletr”.  It appears this should recite “smaller”.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities.
Claim 1, claim 14 and claim 15 lines 1-2 recites “the product of integers”.  This element lacks antecedent basis.  Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence.
Claim 1 line 15 recites “the processor”.  This element lacks antecedent basis. Antecedent basis is present for “the processor circuit”.  Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence.
Claim 4, claim 5 line 2 recite “the arithmetical product (h)”.  This element lacks antecedent basis.  Claim 5 further inherits the same deficiency as claim 4 by reason of dependence.
Claim 5 line 2 recites “the rounded-down division [h/Mj].  This element lacks antecedent basis.  

Claim 9 line 2 recites “the base sequence”.  Line 4 recites “the Montgomery constant (m)”.  These elements lack antecedent basis.  Claim 10 inherit the same deficiencies as claim 9 by reason of dependence.
Claim 11 line 3 recites “the sum of products”. This element lacks antecedent basis.  
Claim 13 line 2 recites ‘the moduli Mm”. This element lacks antecedent basis. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
Alice framework Step 2A prong 1, the claim recites Mathematical Concepts.  Claim 1 recites mathematical calculations to calculate the product of integers using modular arithmetic wherein the integers are represented in the form of a residue number system (RNS) representation.  The RNS representation is of a sequence of moduli, and is further represented as an upper layer RNS representation and a lower layer RNS representation characterized as a multi-layer RNS representation. An integer (x) is represented by a sequence of multiple upper residues (xi = (x)Mi) modulo the sequence of upper moduli (Mi), upper residues(xj) for at least one particular upper modulus (Mj) being further represented by a sequence of multiple lower residues (<xj>mi) of the upper residue (xj) modulo the sequence of lower moduli (mi), wherein at least one of the multiple lower moduli (mi) does not divide a modulus of the multiple upper moduli (Mj). These are mathematical relationships used in the mathematical calculations.  The claim further recites computing the product of integer (x) and a second integer (y) using an upper multiplication routine and a lower multiplication routine.  These are mathematical calculations as further described in the mathematical calculations and relationships in the remaining claim limitations that further mathematically limit these routines.  
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: an electronic calculating device comprising a storage and a processor circuit. The claim does no more than generally link the additional elements to the mathematical calculations and relationships to the storage and processor circuit, in a manner that in effect merely recites “apply it” in a computer.  For these reasons the claims are not integrated into a practical application.

Claims 2-13 are rejected for at least the reasons cited with respect to claim 1.  Claims 2-5, and 7-13 merely further mathematically limit claim limitations recited in claim 1 or add further mathematical limitations.  Claims 2-5 and 7-13 contain no additional elements that would require further analysis under steps 2A prong 1 or step 2B.
Regarding claim 6, under the Step 2A prong 2 analysis, the claim recites an additional element comprising a table storage wherein the lower multiplication routine comprises looking-up the product of lower residues in a modular multiplication result look-up table stored in the table storage, and wherein the look-up table for the lower moduli are at least as large as the largest lower modulus. Use of a table storage for looking-up values for modular arithmetic is merely an insignificant extra-solution activity. For this reason the claims are not integrated into a practical application.  
Computer Organization and Design, The Hardware/Software Interface, Elsevier, 2005, fig 1.5 (hereinafter “Patterson”), which shows the classic components of a computer which includes a memory that stores data used by a processor in a datapath of a computer. Furthermore, the concept of using look-up tables to store mathematical results is an approach commonly used to store results of mathematical operations such as modular arithmetic that are cumbersome or time consuming to either do by hand or by a calculating device.  See e.g. M. Parsons, Introduction to Modular Arithmetic, Pascal’s Triangle and Modular Exploration, University of Georgia, Department of Mathematics, http://jwilson.coe.uga.edu/EMAT6680/Parsons/MVP6690/Essay1/modular.html, 2015 download (hereinafter “Parsons”).  Therefore it would be well understood, routine and conventional activity to use look-up tables in a datapath wherein a multiplication routine looks up the product result in a table stored in the memory (storage) as described by Patterson and Parsons. For these reasons, claim 6 does not amount to significantly more than the abstract idea.



Regarding claim 15, the under the Alice framework Step 1, the claim does not fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
Claim 15 is directed to a computer readable medium comprising transitory or non-transitory data representing instructions to cause a processor system to perform the method according to claim 14.  The broadest reasonable interpretation of computer readable media can encompass non-transitory forms of signal transmission, such as propagating electrical or electromagnetic signal per se.   See MPEP 2106.03, In re Nuijten, 500 F.3d 1346 (Fed. Cir. 2007).  Furthermore, characterization of the data as being transitory or non-transitory does nothing to cure this defect.  It is the computer readable medium that must be limited to include only non-transitory forms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
H.D.L. Hollman et al., A Multi-layer Recursive Residue Number System, 2018 IEEE International Symposium on Information Theory (ISIT), 2018 disclosure by Applicant of aspects of the claimed invention.

US 20060010190 A1 Shimbo (hereinafter “Shimbo”) discloses a modular arithmetic apparatus having a plurality of base parameter sets in the residue number system in read only memories and wherein the modular arithmetic apparatus selects one of the base parameter sets according to an input modulus p (Abstract).  Shimbo further discloses performing the arithmetic operation in parallel (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/EMILY E LAROCQUE/Examiner, Art Unit 2182